Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00459-CV

                 IN THE INTEREST OF A.M. a/k/a A.R. and X.R., Minor Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-00088
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother, Angela, appeals the trial court’s judgment terminating her parental

rights to A.M. a/k/a A.R and X.R. The Texas Department of Family and Protective Services

(“the Department”) moved to have appellant’s parental rights terminated on a variety of grounds.

See TEX. FAM. CODE ANN. §§ 161.001(1)(A)-(G), (I)-(K), (M-S); 161.003(a) (West Supp. 2012).

After a bench trial, the trial court found appellant’s parental rights should be terminated because

she: (1) failed to comply with the provision of a court order that established the actions necessary

for her to obtain the return of the children; and (2) used a controlled substance in a manner that

endangered the health or safety of the children. See TEX. FAM. CODE ANN. §§ 161.001(1)(O),

(P). The trial court also determined termination would be in the best interest of the child. Id.

§ 161.001(2).
                                                                                  04-12-00459-CV


        Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and

informed of her right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did

not file a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                               -2-